990 So.2d 575 (2008)
Robert Gregory WILCOX, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-1507.
District Court of Appeal of Florida, Third District.
July 30, 2008.
Rehearing Denied August 21, 2008.
Robert Gregory Wilcox, in proper person.
Bill McCollum, Attorney General, for appellee.
Before COPE, SHEPHERD, and LAGOA, JJ.
PER CURIAM.
Affirmed. Pope v. State, 702 So.2d 221, 223 (Fla.1997) ("Where a previous motion for postconviction relief raised a claim of ineffective assistance of counsel, a trial court may summarily deny a successive motion which raises an additional ground for ineffective assistance of counsel.").